DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed 02/20/2022 and 03/09/2022 have been entered. Claims 1, 3-8, 10-19, 21, 23, and 25 remain pending in the application. Claim 25 is a new claim. Applicant’s Amendments to the Claims have overcome each and every 35 U.S.C. 101 rejection previously set forth in the Final Office Action mailed 11/10/2021.

Claim Rejections - 35 USC § 101
As noted above the 35 USC 101 rejection previously set forth has been overcome by amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-19, 21, 23, and 25,  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 21, and 23 recite the limitation “the types of the each of the sensors stored in the sensor list”. Applicant’s Specification discloses “The sensor specifier 403 specifies a sensor that is a target to variously set an information collection method based on the abnormality suspicious information obtained from the abnormality suspicious information database 402 and its occurrence position and occurrence time and the types of sensors and their installation positions obtained from the sensor position database 405.” (See para[0034]). Applicant’s Specification discloses using “types of sensors” to specify a sensor however fails to disclose selecting a sensor based on “the types of the each of the sensors stored in the sensor list”. The language of the claims appears to require comparing multiple types of sensors against each other. Support for the comparison of multiple types of sensors against each other has not been found in the original disclosure. This rejection could be overcome by amending the claim language to better reflect the Specification. For example, “specifying the sensor is based on the acquired position and the type of the abnormality suspicious event and the position of the sensor and the types of sensors stored in the sensor list.”
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), First paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-19, 21, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21, and 23 recite the limitation “the types of the each of the sensors stored in the sensor list”. It is unclear from the language of the claims what is required by the recited limitation. Does the recited limitation simply require selecting a type of sensor from a list of sensor types or does the limitation require comparing sensor types against each other? It is unclear how the sensor type selected is based on each sensor in the sensor list. Further, clarification of the limitation would be appreciated. For the purposes of examination the recited limitation shall be interpreted as selecting a type of sensor from a list of sensors. This rejection could be overcome by amending the claim language, such as “the types of sensors in the sensor list.”
Claims 1, 21, and 23 recite the limitations “a position at which in the plant each of the sensors is placed”, “a position in which an abnormality suspicious event has occurred”, and “a position where the abnormality suspicious event can be detected”. It is unclear from the language of the claims what position is being referred to at any given point in the claims. This rejection could be overcome by amending the claim language to better define what position is being referred to at any given point in the claims. For example, the different positions could be labeled as a sensor position, an abnormality position, and a detection position.
Claims 1, 21, and 23 recite the limitation “specifying the sensor is based on the acquired position”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claims if the recited limitation is referring to the previously recited limitation “a position in which an abnormality suspicious event has occurred” or is referring to a different limitation. For the purposes of examination the recited limitation shall be interpreted as referring to the position of the abnormality suspicious event. This rejection could be overcome by amending the claim language to more clearly point out what position is being referenced at any given point in the claims. For example, “specifying the sensor is based on the acquired abnormality position.”
Claims 1, 21, and 23 recite the limitation "a type which corresponds to the type of the abnormality suspicious event".  It is unclear from the language of the claim if “a type” is referring to a type of sensor or a type of abnormality. For the purposes of examination “a type” shall be interpreted as referring to a type of sensor. This rejection could be overcome by amending the claim language, such as, a sensor type which corresponds to the type of the abnormality suspicious event.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim(s) 1, 3-8, 15, 18, 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi (U.S. Publication No. 2017/0053048), in view of Pedigo et al. (U.S. Publication No. 2013/0054176) and Ishikawa et al. (U.S. Publication No. 2015/0279129).

Regarding Claim 1. (currently amended): Yokochi teaches:
A plant management system (See Fig. 2, para[0005], and para[0043]: Plant. Information processor 30.) comprising: 
a terminal carried by an operator on a work site (See Fig. 2 and para[0040]. Terminal device 10.); and 
an information processing apparatus performing management of a plant while communicating with the terminal (See Fig. 1, Fig. 2, and para[0043]: Information processor 30. Terminal 10.), 
wherein the information processing apparatus comprises: 
a memory (See Fig. 2 and para[0050]: storage 34.) configured to store instructions and a sensor list listing sensors placed in the plant, the sensor list storing a position at which in the plant each of the sensors is placed (See Fig. 3, Fig. 4, para[0045]-para[0046], and para[0056]-para[0057]: Field devices 50 and 60 are such as a sensor device. Positional relation diagram.) and types of the each of the sensors (See Fig. 1, Fig. 13, para[0046], and para[0082]: An example of FIG. 1, the field device 50 is shown as a flowmeter. As shown in FIG. 13, information of a device name … information of a data name.); and 
a processor (See Fig. 2 and para[0052]: reader/writer 33.) configured to execute the instructions to: 
acquire, from the terminal, a position in which an abnormality suspicious event has occurred (See Fig. 23, para[0047]-para[0048]: If an abnormality occurs in the plant, the plant worker W designates an attentional device out of the field devices included in the plant by using the designator 11.), as a position of the terminal, and a type of the abnormality suspicious event; 
specify a sensor placed at a position where the abnormality suspicious event can be detected, among the sensors included in the sensor list, and specifying the sensor is based on the acquired position of the abnormality suspicious event and the position of the sensor (See Fig. 1, Fig. 3, Fig. 23, para[0045], para[0055]-para[0056], and para[0133]. The field devices 50 and 60 are such as a sensor device. Positional relation diagram. The positional relation diagram generator 31a extracts field devices, of which distance from TARGET001 is within a predetermined range, based on the position information 140.); and 
limit data input to a sensor information collector (See Fig. 12, Fig. 13 and para[0086]: Positional relation diagram 600. History diagram 611.) to data input from the specified sensor (See Fig. 11, Fig. 12, Fig. 23, para[0071], para[0075], para[0083], para[0086]-para[0088]: The measurement value history embedder 32a obtains the history information … of the main measurement value of the attentional device TARGET001 from the main measurement value history information 640. The measurement value history embedder 32a embeds, into the positional relation diagram 600, the history information of the main measurement value of the attentional device TARGET001.), the sensor information collector configured to receive data input from the sensors included in the sensor list (See Fig. 12 and para[0086]: history embedder 32a embeds, into the positional relation diagram 600, the history information of the main measurement value of the attentional device TARGET001.), excluding data input from sensors other than the specified sensor (Examiner note: Yokochi only retrieves “history information of the main measurement value” from sensors that have been specified. History information from other sensors is not retrieved.).
Yokochi is silent as to the language of:
acquire, from the terminal, a position of the terminal, and a type of the abnormality suspicious event; and
specify a sensor placed at a position where the abnormality suspicious event can be detected, and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list, and specifying the sensor is based on the type of the abnormality suspicious event and the types of the each of the sensors stored in the sensor list.
Nevertheless Pedigo teaches:
acquire, from the terminal (See Fig. 3, Fig. 4, and para[0032]: an inspector carries the probe 320.), a position of the terminal (See para[0027]: a position of a tip 340 of probe 320.), and a type of the abnormality suspicious event (See para[0030]: The inspector then scrolls through the menu on the display 404 until reaching the identified anomaly type.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi to acquire, from the terminal, a position of the terminal, and a type of the abnormality suspicious event such as that of Pedigo. Yokochi and Pedigo are analogous to the instant application as all of the references are directed to the same field of endeavor. Pedigo teaches “the observation may not be recorded for long-term tracking or statistical process control” (See para[0002]. Pedigo further teaches, “However, if the data were collected it would go a long way in improving existing processes by determining trends in anomaly occurrence locations, types or other common factors. In certain instances, automated repair of these manufacturing anomalies might be enabled” (See para[0004]). One of ordinary skill would have been motivated to modify Yokochi, because acquiring from a terminal a position of position and type of abnormality would help to collect and record data that could be used to improve or repair manufacturing anomalies, as recognized by Pedigo.
Pedigo is silent as to the language of:
specify a sensor placed at a position where the abnormality suspicious event can be detected, and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list, and specifying the sensor is based on the type of the abnormality suspicious event and the types of the each of the sensors stored in the sensor list.
Nevertheless Ishikawa teaches:
acquire, a type of the abnormality suspicious event (See para[0033], para[0035], para[0037]-para[0038], para[0042], and para[0065]: An interface operated by the operator 104 can communicate with one another over a standardized high-speed network. Written by the operator 104 successively from samples each specifying … failure type, and failure cause.); and
specify a sensor placed at a position where the abnormality suspicious event can be detected (See Fig. 2, Fig. 9, Fig. 11, para[0007], para[0087], para[0088], para[0091], and para[0103]: This allows the user to select the sensors in such a manner that the classification performance displayed for the entire failure type or for individual failure causes is maximized.), and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list (See Fig. 4, Fig. 15, para[0041], para[0076]: the sensor data being exemplified by accelerator position, engine speed, and temperature. Since the user is shown an effectiveness value and consequently makes selections centering on the sensors having high effectiveness values, it is possible to select those sensors deemed effective for failure cause classification) (Examiner note: by selecting the sensor with a high effectiveness value Ishikawa is selecting a type of sensor.), and specifying the sensor is based on the type of the abnormality suspicious event (See Fig. 2, Fig. 9, Fig. 11, para[0007], para[0087], para[0088], para[0091], and para[0103]: This allows the user to select the sensors in such a manner that the classification performance displayed for the entire failure type or for individual failure causes is maximized.) and the types of the each of the sensors stored in the sensor list (See Fig. 4, Fig. 15, para[0041], para[0054]: the sensor data being exemplified by accelerator position, engine speed, and temperature. The effectiveness value may also be said to be the degree of contribution of the sensors that have output the sensor data relevant to the difference of features between failure causes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi and Pedigo to specify a sensor placed at a position where the abnormality suspicious event can be detected, and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list, and specifying the sensor is based on the type of the abnormality suspicious event and the types of the each of the sensors stored in the sensor list such as that of Ishikawa. Yokochi, Pedigo, and Ishikawa are analogous to the instant application as all of the references are directed to the same problem. Ishikawa teaches, “Furthermore, a huge amount of man-hours is required in order to select the sensors for each machine type and for each failure cause” (See para[0008]). Ishikawa further teaches, “An influence value is then calculated as an index for selecting the sensors effective for failure cause classification.” (See para[0062]). Ishikawa further teaches, “By displaying failure types, failure causes, sensors, influence values, and diverse history information, the sensor selection part 206 assists the operator 104 in selecting sensors.” (See para[0103]). One of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor based on a type of abnormality and a sensor list would help to decrease the number of man-hours needed to select the sensors for each machine type and for each failure cause, as recognized by Ishikawa. Further, one of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor based on a type of abnormality and a sensor list would help to ensure that a sensor effective for failure cause classification was selected, as recognized by Ishikawa.

Regarding claim 3, (Previously Presented) Yokochi teaches: 
The plant management system according to claim 1,
wherein the processor is configured to execute the instructions to specify a sensor located within a predetermined distance from the position in which the abnormality suspicious event has occurred (See para[0056]. The positional relation diagram generator 31a extracts field devices, of which distance from TARGET001 is within a predetermined range, based on the position information 140.).

Regarding claim 4, (Previously Presented) Yokochi teaches: 
The plant management system according to claim 1, 
wherein the processor is configured to execute the instructions to specify a sensor located at a position associated with the position in which the abnormality suspicious event has occurred (See Fig. 1, Fig. 3, Fig. 23, para[0045], para[0055]-para[0056], and para[0133]. The field devices 50 and 60 are such as a sensor device. Positional relation diagram. The positional relation diagram generator 31a extracts field devices, of which distance from TARGET001 is within a predetermined range, based on the position information 140.).
Yokochi is silent as to the language of:
wherein the processor is configured to execute the instructions to specify a sensor in correspondence with a type of the abnormality suspicious event
Nevertheless Ishikawa teaches:
wherein the processor is configured to execute the instructions to specify a sensor in correspondence with a type of the abnormality suspicious event (See Fig. 2, Fig. 9, Fig. 11, para[0007], para[0087], para[0088], para[0091], para[0103]: This allows the user to select the sensors in such a manner that the classification performance displayed for the entire failure type or for individual failure causes is maximized.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi and Pedigo wherein the processor is configured to execute the instructions to specify a sensor in correspondence with a type of the abnormality suspicious event such as that of Ishikawa. Yokochi, Pedigo, and Ishikawa are analogous to the instant application as all of the references are directed to the same problem. Ishikawa teaches, “Furthermore, a huge amount of man-hours is required in order to select the sensors for each machine type and for each failure cause” (See para[0008]). One of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor by a type of abnormality would help to decrease the number of man-hours needed to select the sensors for each machine type and for each failure cause, as recognized by Ishikawa.

Regarding claim 5, (Previously Presented) Yokochi teaches: 
The plant management system according to claim 1, 
wherein the processor is further configured to execute the instructions to:
acquire an occurrence time of the abnormality suspicious event (See Fig. 11, Fig. 14, and para[0085]: history information (the information of date and time, and the information of the event) of the event.), and 
specify the sensor based on the occurrence time of the abnormality suspicious event.
Yokochi is silent as to the language of:
specify the sensor based on the occurrence time of the abnormality suspicious event.
Nevertheless Ishikawa teaches:
specify the sensor based on the occurrence time of the abnormality suspicious event (See para[0066]-para[0068], para[0088], and para[0095]: The sensor may then be selected as a sensor effective for failure cause classification. Effectiveness values are calculated with regard to three combinations: the combination of features at the time of occurrence of crack. The sum of the effectiveness values obtained from these three combinations constitutes the effectiveness value of each of the sensors applicable to the failure type which is the engine stop.). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi and Pedigo to specify the sensor based on the occurrence time of the abnormality suspicious event such as that of Ishikawa. Yokochi, Pedigo, and Ishikawa are analogous to the instant application as all of the references are directed to the same problem. Ishikawa teaches, “Furthermore, a huge amount of man-hours is required in order to select the sensors for each machine type and for each failure cause” (See para[0008]). One of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor by an occurrence time of the abnormality suspicious event would help to decrease the number of man-hours needed to select the sensors for each machine type and for each failure cause, as recognized by Ishikawa.

Regarding claim 6, (Previously Presented) Yokochi teaches:
The plant management system according to claim 5, 
wherein the processor is further configured to execute the instructions to accumulate the position in which the abnormality suspicious event has occurred and the at least one of the occurrence time of the abnormality suspicious event in association with each other (See Fig. 11, Fig. 12, Fig. 14, and para[0084]-para[0085]: Device name. History information (the information of date and time, and the information of the event) of the event.).

Regarding Claim 7. (Previously Presented) Yokochi teaches:
The plant management system according to claim 1, 
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by discriminating information collection by the specified sensor from information collection by other sensors (See Fig. 2, Fig. 12, Fig. 13, para[0007], and para[0056]: The field devices in the plant are associated with various relations, such as a physical positional relation, a process relation, a control relation, and a communication relation. The positional relation diagram generator 31a extracts field devices, of which distance from TARGET001 is within a predetermined range, based on the position information 140.).

Regarding Claim 8. (Previously Presented) Yokochi teaches:: 
The plant management system according to claim 7, 
wherein the processor is configured to execute the instructions to limit the data input to the sensor information collector by discriminating the data that is input from the specified sensor from data that is input from other sensors (See Fig. 2, Fig. 12, Fig. 13, para[0007], and para[0056]: The field devices in the plant are associated with various relations, such as a physical positional relation, a process relation, a control relation, and a communication relation. The positional relation diagram generator 31a extracts field devices, of which distance from TARGET001 is within a predetermined range, based on the position information 140.).

Regarding Claim 15. (Previously Presented) Yokochi teaches: 
The plant management system according to claim 7,
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by discriminating display of the specified sensor from display of other sensors (See Fig. 12, Fig. 18, Fig. 21, Fig. 23, para[0049]: The display 12 displays a relation diagram in which the attentional device specified by the designator 11 and a relational device related to the attentional device are shown.).

Regarding claim 18, (previously presented) Yokochi teaches: 
The plant management system according to claim 7, 
wherein the processor is configured to execute the instructions to instruct the operator on work site to observe the abnormality suspicious event, in association with the position of the specified sensor (See para[0047]-para[0048]. If an abnormality occurs in the plant, the plant worker W designates an attentional device out of the field devices included in the plant by using the designator 11. The attentional device is a field device which is an investigation target to be investigated by the plant worker W.).

Regarding Claim 21. (currently amended) 
A plant management apparatus (See Fig. 2, para[0005], and para[0043]: Plant. Information processor 30.) comprising: 
a memory (See Fig. 2 and para[0050]: storage 34.) configured to store instructions and a sensor list listing sensors placed in a plant, the sensor list storing a position at which in the plant each of the sensors is placed (See Fig. 3, Fig. 4, para[0045]-para[0046], and para[0056]-para[0057]: Field devices 50 and 60 are such as a sensor device. Positional relation diagram.) and types of the each of the sensors (See Fig. 1, Fig. 13, para[0046], and para[0082]: An example of FIG. 1, the field device 50 is shown as a flowmeter. As shown in FIG. 13, information of a device name … information of a data name.); and 
a processor (See Fig. 2 and para[0052]: reader/writer 33.) configured to execute the instructions to: 
acquire, from a terminal (See Fig. 2 and para[0040]. Terminal device 10.) while the terminal is carried by an operator on a work site, a position in which an abnormality suspicious event has occurred (See Fig. 23, para[0047]-para[0048]: If an abnormality occurs in the plant, the plant worker W designates an attentional device out of the field devices included in the plant by using the designator 11.); 
specify a sensor placed at a position where the abnormality suspicious event can be detected, among the sensors included in the sensor list, and specifying the sensor is based on the acquired position of the abnormality suspicious event and the position of the sensor (See Fig. 1, Fig. 3, Fig. 23, para[0045], para[0055]-para[0056], and para[0133]. The field devices 50 and 60 are such as a sensor device. Positional relation diagram. The positional relation diagram generator 31a extracts field devices, of which distance from TARGET001 is within a predetermined range, based on the position information 140.); and 
limit data input to a sensor information collector (See Fig. 12, Fig. 13 and para[0086]: Positional relation diagram 600. History diagram 611.) to data input from the specified sensor (See Fig. 11, Fig. 12, Fig. 23, para[0071], para[0075], para[0083], para[0086]-para[0088]: The measurement value history embedder 32a obtains the history information … of the main measurement value of the attentional device TARGET001 from the main measurement value history information 640. The measurement value history embedder 32a embeds, into the positional relation diagram 600, the history information of the main measurement value of the attentional device TARGET001.), the sensor information collector configured to receive data input from the sensors included in the sensor list (See Fig. 12 and para[0086]: history embedder 32a embeds, into the positional relation diagram 600, the history information of the main measurement value of the attentional device TARGET001.), excluding data input from sensors other than the specified sensor (Examiner note: Yokochi only retrieves “history information of the main measurement value” from sensors that have been specified. History information from other sensors is not retrieved.).
Yokochi is silent as to the language of:
acquire, from a terminal while the terminal is carried by an operator on a work site, a position of the terminal, and a type of the abnormality suspicious event; and
specify a sensor placed at a position where the abnormality suspicious event can be detected, and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list, and specifying the sensor is based on the type of the abnormality suspicious event and the types of the each of the sensors stored in the sensor list.
Nevertheless Pedigo teaches:
acquire, from the terminal (See Fig. 3, Fig. 4, and para[0032]: an inspector carries the probe 320.), a position of the terminal (See para[0027]: a position of a tip 340 of probe 320.), and a type of the abnormality suspicious event (See para[0030]: The inspector then scrolls through the menu on the display 404 until reaching the identified anomaly type.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi to acquire, from the terminal, a position of the terminal, and a type of the abnormality suspicious event such as that of Pedigo. Yokochi and Pedigo are analogous to the instant application as all of the references are directed to the same field of endeavor. Pedigo teaches “the observation may not be recorded for long-term tracking or statistical process control” (See para[0002]. Pedigo further teaches, “However, if the data were collected it would go a long way in improving existing processes by determining trends in anomaly occurrence locations, types or other common factors. In certain instances, automated repair of these manufacturing anomalies might be enabled” (See para[0004]). One of ordinary skill would have been motivated to modify Yokochi, because acquiring from a terminal a position of position and type of abnormality would help to collect and record data that could be used to improve or repair manufacturing anomalies, as recognized by Pedigo.
Pedigo is silent as to the language of:
specify a sensor placed at a position where the abnormality suspicious event can be detected, and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list, and specifying the sensor is based on the type of the abnormality suspicious event and the types of the each of the sensors stored in the sensor list.
Nevertheless Ishikawa teaches:
acquire, a type of the abnormality suspicious event (See para[0033], para[0035], para[0037]-para[0038], para[0042], and para[0065]: An interface operated by the operator 104 can communicate with one another over a standardized high-speed network. Written by the operator 104 successively from samples each specifying … failure type, and failure cause.); and
specify a sensor placed at a position where the abnormality suspicious event can be detected (See Fig. 2, Fig. 9, Fig. 11, para[0007], para[0087], para[0088], para[0091], and para[0103]: This allows the user to select the sensors in such a manner that the classification performance displayed for the entire failure type or for individual failure causes is maximized.), and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list (See Fig. 4, Fig. 15, para[0041], para[0076]: the sensor data being exemplified by accelerator position, engine speed, and temperature. Since the user is shown an effectiveness value and consequently makes selections centering on the sensors having high effectiveness values, it is possible to select those sensors deemed effective for failure cause classification) (Examiner note: by selecting the sensor with a high effectiveness value Ishikawa is selecting a type of sensor.), and specifying the sensor is based on the type of the abnormality suspicious event (See Fig. 2, Fig. 9, Fig. 11, para[0007], para[0087], para[0088], para[0091], and para[0103]: This allows the user to select the sensors in such a manner that the classification performance displayed for the entire failure type or for individual failure causes is maximized.) and the types of the each of the sensors stored in the sensor list (See Fig. 4, Fig. 15, para[0041], para[0054]: the sensor data being exemplified by accelerator position, engine speed, and temperature. The effectiveness value may also be said to be the degree of contribution of the sensors that have output the sensor data relevant to the difference of features between failure causes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi and Pedigo to specify a sensor placed at a position where the abnormality suspicious event can be detected, and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list, and specifying the sensor is based on the type of the abnormality suspicious event and the types of the each of the sensors stored in the sensor list such as that of Ishikawa. Yokochi, Pedigo, and Ishikawa are analogous to the instant application as all of the references are directed to the same problem. Ishikawa teaches, “Furthermore, a huge amount of man-hours is required in order to select the sensors for each machine type and for each failure cause” (See para[0008]). Ishikawa further teaches, “An influence value is then calculated as an index for selecting the sensors effective for failure cause classification.” (See para[0062]). Ishikawa further teaches, “By displaying failure types, failure causes, sensors, influence values, and diverse history information, the sensor selection part 206 assists the operator 104 in selecting sensors.” (See para[0103]). One of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor based on a type of abnormality and a sensor list would help to decrease the number of man-hours needed to select the sensors for each machine type and for each failure cause, as recognized by Ishikawa. Further, one of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor based on a type of abnormality and a sensor list would help to ensure that a sensor effective for failure cause classification was selected, as recognized by Ishikawa.

Regarding Claim 23. (currently amended): Yokochi teaches:
A non-transitory computer-readable storage medium storing a plant management program for causing a computer to execute a method (See Fig. 2, para[0005], and para[0043]: Plant. Information processor 30.), the method comprising: 
acquire, from a terminal (See Fig. 2 and para[0040]. Terminal device 10.) while the terminal is carried by an operator on a work site, a position in which an abnormality suspicious event has occurred (See Fig. 23, para[0047]-para[0048]: If an abnormality occurs in the plant, the plant worker W designates an attentional device out of the field devices included in the plant by using the designator 11.); 
specify a sensor placed at a position where the abnormality suspicious event can be detected, among the sensors included in the sensor list, and specifying the sensor is based on the acquired position of the abnormality suspicious event and the position of the sensor (See Fig. 1, Fig. 3, Fig. 23, para[0045], para[0055]-para[0056], and para[0133]. The field devices 50 and 60 are such as a sensor device. Positional relation diagram. The positional relation diagram generator 31a extracts field devices, of which distance from TARGET001 is within a predetermined range, based on the position information 140.); and 
limit data input to a sensor information collector (See Fig. 12, Fig. 13 and para[0086]: Positional relation diagram 600. History diagram 611.) to data input from the specified sensor (See Fig. 11, Fig. 12, Fig. 23, para[0071], para[0075], para[0083], para[0086]-para[0088]: The measurement value history embedder 32a obtains the history information … of the main measurement value of the attentional device TARGET001 from the main measurement value history information 640. The measurement value history embedder 32a embeds, into the positional relation diagram 600, the history information of the main measurement value of the attentional device TARGET001.), the sensor information collector configured to receive data input from the sensors included in the sensor list (See Fig. 12 and para[0086]: history embedder 32a embeds, into the positional relation diagram 600, the history information of the main measurement value of the attentional device TARGET001.), excluding data input from sensors other than the specified sensor (Examiner note: Yokochi only retrieves “history information of the main measurement value” from sensors that have been specified. History information from other sensors is not retrieved.).
Yokochi is silent as to the language of:
acquire, from a terminal while the terminal is carried by an operator on a work site, a position of the terminal, and a type of the abnormality suspicious event; and
specify a sensor placed at a position where the abnormality suspicious event can be detected, and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list, and specifying the sensor is based on the type of the abnormality suspicious event and the types of the each of the sensors stored in the sensor list.
Nevertheless Pedigo teaches:
acquire, from the terminal (See Fig. 3, Fig. 4, and para[0032]: an inspector carries the probe 320.), a position of the terminal (See para[0027]: a position of a tip 340 of probe 320.), and a type of the abnormality suspicious event (See para[0030]: The inspector then scrolls through the menu on the display 404 until reaching the identified anomaly type.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi to acquire, from the terminal, a position of the terminal, and a type of the abnormality suspicious event such as that of Pedigo. Yokochi and Pedigo are analogous to the instant application as all of the references are directed to the same field of endeavor. Pedigo teaches “the observation may not be recorded for long-term tracking or statistical process control” (See para[0002]. Pedigo further teaches, “However, if the data were collected it would go a long way in improving existing processes by determining trends in anomaly occurrence locations, types or other common factors. In certain instances, automated repair of these manufacturing anomalies might be enabled” (See para[0004]). One of ordinary skill would have been motivated to modify Yokochi, because acquiring from a terminal a position of position and type of abnormality would help to collect and record data that could be used to improve or repair manufacturing anomalies, as recognized by Pedigo.
Pedigo is silent as to the language of:
specify a sensor placed at a position where the abnormality suspicious event can be detected, and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list, and specifying the sensor is based on the type of the abnormality suspicious event and the types of the each of the sensors stored in the sensor list.
Nevertheless Ishikawa teaches:
acquire, a type of the abnormality suspicious event (See para[0033], para[0035], para[0037]-para[0038], para[0042], and para[0065]: An interface operated by the operator 104 can communicate with one another over a standardized high-speed network. Written by the operator 104 successively from samples each specifying … failure type, and failure cause.); and
specify a sensor placed at a position where the abnormality suspicious event can be detected (See Fig. 2, Fig. 9, Fig. 11, para[0007], para[0087], para[0088], para[0091], and para[0103]: This allows the user to select the sensors in such a manner that the classification performance displayed for the entire failure type or for individual failure causes is maximized.), and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list (See Fig. 4, Fig. 15, para[0041], para[0076]: the sensor data being exemplified by accelerator position, engine speed, and temperature. Since the user is shown an effectiveness value and consequently makes selections centering on the sensors having high effectiveness values, it is possible to select those sensors deemed effective for failure cause classification) (Examiner note: by selecting the sensor with a high effectiveness value Ishikawa is selecting a type of sensor.), and specifying the sensor is based on the type of the abnormality suspicious event (See Fig. 2, Fig. 9, Fig. 11, para[0007], para[0087], para[0088], para[0091], and para[0103]: This allows the user to select the sensors in such a manner that the classification performance displayed for the entire failure type or for individual failure causes is maximized.) and the types of the each of the sensors stored in the sensor list (See Fig. 4, Fig. 15, para[0041], para[0054]: the sensor data being exemplified by accelerator position, engine speed, and temperature. The effectiveness value may also be said to be the degree of contribution of the sensors that have output the sensor data relevant to the difference of features between failure causes.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi and Pedigo to specify a sensor placed at a position where the abnormality suspicious event can be detected, and a type which corresponds to the type of the abnormality suspicious event, among the sensors included in the sensor list, and specifying the sensor is based on the type of the abnormality suspicious event and the types of the each of the sensors stored in the sensor list such as that of Ishikawa. Yokochi, Pedigo, and Ishikawa are analogous to the instant application as all of the references are directed to the same problem. Ishikawa teaches, “Furthermore, a huge amount of man-hours is required in order to select the sensors for each machine type and for each failure cause” (See para[0008]). Ishikawa further teaches, “An influence value is then calculated as an index for selecting the sensors effective for failure cause classification.” (See para[0062]). Ishikawa further teaches, “By displaying failure types, failure causes, sensors, influence values, and diverse history information, the sensor selection part 206 assists the operator 104 in selecting sensors.” (See para[0103]). One of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor based on a type of abnormality and a sensor list would help to decrease the number of man-hours needed to select the sensors for each machine type and for each failure cause, as recognized by Ishikawa. Further, one of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor based on a type of abnormality and a sensor list would help to ensure that a sensor effective for failure cause classification was selected, as recognized by Ishikawa.

Regarding Claim 25. (New): Yokochi is silent as to the language of:
The plant management system according to claim 1, 
wherein the processor is further configured to execute the instructions to specify the sensor and limit the data, when the position in which the abnormality suspicious event has occurred and the type of the abnormality suspicious event have been acquired from the terminal carried by the operator on the work site.
Nevertheless Pedigo teaches:
wherein the processor is further configured to execute the instructions to specify the sensor and limit the data, when the position in which the abnormality suspicious event has occurred (See para[0027]: a position of a tip 340 of probe 320.) and the type of the abnormality (See para[0030]: The inspector then scrolls through the menu on the display 404 until reaching the identified anomaly type.) suspicious event have been acquired from the terminal carried by the operator on the work site (See Fig. 3, Fig. 4, and para[0032]: an inspector carries the probe 320.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi wherein the processor is further configured to execute the instructions to specify the sensor and limit the data, when the position in which the abnormality suspicious event has occurred and the type of the abnormality suspicious event have been acquired from the terminal carried by the operator on the work site such as that of Pedigo. Yokochi and Pedigo are analogous to the instant application as all of the references are directed to the same field of endeavor. Pedigo teaches “the observation may not be recorded for long-term tracking or statistical process control” (See para[0002]. Pedigo further teaches, “However, if the data were collected it would go a long way in improving existing processes by determining trends in anomaly occurrence locations, types or other common factors. In certain instances, automated repair of these manufacturing anomalies might be enabled” (See para[0004]). One of ordinary skill would have been motivated to modify Yokochi, because acquiring from a terminal a position of position and type of abnormality would help to collect and record data that could be used to improve or repair manufacturing anomalies, as recognized by Pedigo.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi (U.S. Publication No. 2017/0053048), in view of Pedigo et al. (U.S. Publication No. 2013/0054176), and Ishikawa et al. (U.S. Publication No. 2017/0053048 A1) as applied to claim 8 above, and further in view of Kim (U.S. Publication No. 2014/0258474).

Regarding claim 10, (Previously Presented) Yokochi is silent as to the language of:
The plant management system according to claim 8, 
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing an interval of the data that is input from the specified sensor.
Nevertheless Kim teaches:
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing an interval of the data that is input from the specified sensor (See para[0018]: increasing the data collection interval of the control M2M device when the sensing data variation of the reference M2M device is greater than the predetermined threshold value).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing an interval of the data that is input from the specified sensor such as that of Kim. Kim teaches, “especially, when it is difficult to physically access to a M2M device or when it is impossible to replace a battery of a M2M device, it is necessary to efficiently control the data collection time of the M2M device” (See para[0058]). One of ordinary skill would have been motivated to modify Yokochi, because changing the interval of data input would allow the sensor to continue operating longer, as recognized by Kim.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi (U.S. Publication No. 2017/0053048), in view of Pedigo et al. (U.S. Publication No. 2013/0054176), and Ishikawa et al. (U.S. Publication No. 2017/0053048 A1) as applied to claim 8 above, and further in view of Yoshie et al. (U.S. Publication No. 2006/0116836).

Regarding claim 11, (Previously Presented) Yokochi is silent as to the language of:
The plant management system according to claim 8, 
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing feature conversion of the data that is input from the specified sensor.
Nevertheless Yoshie teaches:
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing feature conversion of the data that is input from the specified sensor (See para[0045]. Fast Fourier transform.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing feature conversion of the data that is input from the specified sensor such as that of Yoshie. One of ordinary skill would have been motivated to modify Yokochi, because the use of feature conversions in diagnosing abnormalities was known in the art, and the combination of elements would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi (U.S. Publication No. 2017/0053048), in view of Pedigo et al. (U.S. Publication No. 2013/0054176) and Ishikawa et al. (U.S. Publication No. 2017/0053048 A1) as applied to claim 7 above, and further in view of Kitagawa et al. (W.O. Publication No. 2014/162811).

Regarding claim 12, (Previously Presented) Yokochi is silent as to the language of:
The plant management system according to claim 7,
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by discriminating analysis of the data from the specified sensor from analysis of data from other sensors.
Nevertheless Kitagawa teaches:
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by discriminating analysis of the data from the specified sensor from analysis of data from other sensors (See Description: Line 64-67 and Line 283-285. Unnecessary analysis is suppressed. Diagnostic report.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by discriminating analysis of the data from the specified sensor from analysis of data from other sensors such as that of Kitagawa. Kitagawa teaches, “However, the operating condition of a plant is complicated, and even if one signal changes significantly, it cannot always be determined that it is an abnormality of the equipment. Without comprehensively considering various measurement data such as flow rate, temperature, pressure, and viscosity, it is not possible to accurately determine whether the equipment is abnormal or may be abnormal” (See lines 32-38). One of ordinary skill would have been motivated to modify Yokochi, because discriminating analysis of data would help to accurately determine if an abnormality has occurred, as recognized by Kitagawa.

Regarding claim 14, (Previously Presented) Yokochi is silent as to the language of: 
The plant management system according to claim 12, 
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing an analysis interval to analyze the data of the specified sensor. 
Nevertheless Kitagawa teaches:
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing an analysis interval to analyze the data of the specified sensor (See Description: Line 299-305. The execution frequency of the abnormality identification process and the analysis process can be reduced and the accuracy thereof can be improved as compared with the case of analyzing based on the abnormality of each sensor output.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing an analysis interval to analyze the data of the specified sensor such as that of Kitagawa. Kitagawa teaches, “However, the operating condition of a plant is complicated, and even if one signal changes significantly, it cannot always be determined that it is an abnormality of the equipment. Without comprehensively considering various measurement data such as flow rate, temperature, pressure, and viscosity, it is not possible to accurately determine whether the equipment is abnormal or may be abnormal” (See lines 32-38). One of ordinary skill would have been motivated to modify Yokochi, because changing an analysis interval can help to increase the accuracy of abnormality determination, as recognized by Kitagawa.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi (U.S. Publication No. 2017/0053048), in view of Pedigo et al. (U.S. Publication No. 2013/0054176), Ishikawa et al. (U.S. Publication No. 2017/0053048 A1), and Kitagawa et al. (W.O. Publication No. 2014/162811) as applied to claim 12 above, and further in view of Peterson et al. (U.S. Publication No. 2016/0019777).

Regarding claim 13, (Previously Presented) Yokochi is silent as to the language of:
The plant management system according to claim 12, 
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing a threshold for abnormality detection by the specified sensor.
Nevertheless Peterson teaches:
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing a threshold for abnormality detection by the specified sensor (See para[0155]: if elevated CO levels are detected, then the smoke alarm threshold is lowered to Smoke_T_Low).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing a threshold for abnormality detection by the specified sensor such as that of Peterson. Peterson teaches, “users may be subjected to certain conditions that may indeed be potentially hazardous or that may indeed be of genuine concern without the benefit of an associated alarm or warning, for the reason that while there may have been certain elevated levels of one or more hazard conditions, the binary thresholds for triggering the alarm may not have been met” (See para[0002]). One of ordinary skill would have been motivated to modify Yokochi, because changing a threshold for abnormality detection decreases the chances of not detecting hazardous conditions, as recognized by Peterson.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi (U.S. Publication No. 2017/0053048), in view of Pedigo et al. (U.S. Publication No. 2013/0054176), Ishikawa et al. (U.S. Publication No. 2017/0053048 A1) as applied to claim 15 above, and further in view of Hsiung et al. (U.S. Publication No. 2012/0041574).

Regarding claim 16, (Previously Presented) Yokochi is silent as to the language of:
The plant management system according to claim 15, 
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by adding information of the abnormality suspicious event to the specified sensor during ranking display of abnormality suspicious sensors.
Nevertheless Hsiung teaches:
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by adding information of the abnormality suspicious event to the specified sensor during ranking display of abnormality suspicious sensors (See para[0419]-para[0422] and para[0388]-para[0389]. For each alarm, the alarm date, time, severity, and "Alarm Description" should be displayed. Sensor that generated the alarm should also be logged. List of available components (sensors). Custom System view. Display the sensors organized around their physical hierarchy.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by adding information of the abnormality suspicious event to the specified sensor during ranking display of abnormality suspicious sensors such as that of Hsiung. Hsiung teaches, “human monitoring of multiple parameters is often required, which is only as good as the human operator” (See para[0005]). One of ordinary skill would have been motivated to modify Yokochi, because adding the custom system view from Hsiung would have helped a human operator monitor abnormalities, as recognized by Hsiung.

Regarding claim 17, (Previously Presented) Yokochi is silent as to the language of:
The plant management system according to claim 15, 
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing an order of the specified sensor in the ranking display of the abnormality suspicious sensors.
Nevertheless Hsiung teaches:
wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing an order of the specified sensor in the ranking display of the abnormality suspicious sensors (See para[0419]. Chronological order. Alarms should be further sorted by severity.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi wherein the processor is configured to execute the instructions to limit data input to the sensor information collector by changing an order of the specified sensor in the ranking display of the abnormality suspicious sensors such as that of Hsiung. Hsiung teaches, “human monitoring of multiple parameters is often required, which is only as good as the human operator” (See para[0005]). One of ordinary skill would have been motivated to modify Yokochi, because changing the order of alarms based on severity of the alarm would have helped a human operator monitor abnormalities, as recognized by Hsiung.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokochi (U.S. Publication No. 2017/0053048), in view of Pedigo et al. (U.S. Publication No. 2013/0054176), Ishikawa et al. (U.S. Publication No. 2017/0053048 A1) as applied to claim 1 above, and further in view of Ota et al. (U.S. Publication No. 2018/0246499).

Regarding claim 19. (Previously Presented) Yokochi is silent as to the language of: 
The plant management system according to claim 1, 
wherein the processor is configured to execute the instructions to acquire information representing disappearance of the abnormality suspicious event from the terminal carried by the operator on work site, and 
end an operation set in accordance with the specified sensor when acquiring the information representing disappearance of the abnormality suspicious event.
Nevertheless Ota teaches:
wherein the processor is configured to execute the instructions to acquire information representing disappearance of the abnormality suspicious event from the terminal carried by the operator on work site (See para[0152] and para[0163]-para[0165]. The operator touches “Work completed” in the example illustrated in FIG. 7F when the repair work and so forth of the plant equipment is completed.), and 
end an operation set in accordance with the specified sensor when acquiring the information representing disappearance of the abnormality suspicious event (See para[0152] and para[0163]-para[0165]. The operator touches “Work completed” in the example illustrated in FIG. 7F when the repair work and so forth of the plant equipment is completed. The control unit 11 of the sensor module 10 which received the report completion signal stops the report unit 15, and completes the report of occurrence of the abnormal state.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Yokochi wherein the processor is configured to execute the instructions to acquire information representing disappearance of the abnormality suspicious event from the terminal carried by the operator on work site, and end an operation set in accordance with the specified sensor when acquiring the information representing disappearance of the abnormality suspicious event such as that of Ota. Yokochi and Ota are analogous to the instant application as all of the references are directed to the same field of endeavor. Ota teaches, “Therefore, it can be checked that the plant equipment requires repair work and so forth before the operator performs repair work and so forth of the plant equipment. As a result, performing unnecessary work by mistake to plant equipment which requires no repair work and so forth can be prevented” (See para[015]). One of ordinary skill would have been motivated to modify Yokochi, because acquiring information representing disappearance of an abnormality can help to prevent unnecessary work, as recognized by Ota.

Response to Arguments
Applicant’s arguments filed 02/10/2022 have been fully considered but they are not persuasive.
Applicant argues that: First, it is respectfully submitted that the rejection's combination of references fails to disclose or reasonably suggest the claimed "specifying the sensor is based on the acquired position and the type of the abnormality suspicious event and the position and the type of the each of the sensors stored in the sensor list.".
Applicant’s arguments with respect to the rejection(s) of the independent claim(s) 1, 21, and 23 under 35 U.S.C. 103 are directed to the amended limitations of claims 1, 21, and 23. On further search and consideration, the examiner believes that the amended limitations are covered by the 35 U.S.C. 103 rejection above.
Applicant argues that: In alleging that it would have been obvious to specify a sensor based on a type of event, even though the sensor of the combination is already specified based on a position of a terminal, see page 14 of the Office Action where the rejection alleges that the combination with Ishikawa would have been understood as an improvement to man-hour use. It is respectfully submitted that one of ordinary skill in the art would not have found such reasoning to be convincing.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ishikawa teaches, “Furthermore, a huge amount of man-hours is required in order to select the sensors for each machine type and for each failure cause” (See para[0008]). Ishikawa further teaches, “An influence value is then calculated as an index for selecting the sensors effective for failure cause classification.” (See para[0062]). Ishikawa further teaches, “By displaying failure types, failure causes, sensors, influence values, and diverse history information, the sensor selection part 206 assists the operator 104 in selecting sensors.” (See para[0103]). One of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor based on a type of abnormality and a sensor list would help to decrease the number of man-hours needed to select the sensors for each machine type and for each failure cause, as recognized by Ishikawa. Further, one of ordinary skill would have been motivated to modify Yokochi and Pedigo, because specifying a sensor based on a type of abnormality and a sensor list would help to ensure that a sensor effective for failure cause classification was selected, as recognized by Ishikawa.

Applicant argues that: Regarding the rejection of dependent claims 3-8 and 10-19, it is respectfully requested that the rejection be withdrawn at least by virtue of these claims' dependencies and as Kim, Yoshie, Kitagawa, Peterson, and Hsiung fail to remedy at least the above-described deficiencies of Yokochi in view of Ota and Ishikawa. 
Applicant’s arguments with respect to claim(s) 3-8 and 10-19 have been considered but are not persuasive as the 35 USC 103 rejection of independent claims 1, 21, and 23 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863